LOCK-UP AGREEMENT
October ___, 2014


Ladies and Gentlemen:


           The undersigned is a current or former director, executive officer,
employee or beneficial owner of shares of common stock, $0.001 par value per
share, of Bitcoin Shop Inc., a Nevada corporation (the “Company”).


1.        Lockup.  The undersigned, agrees, for the benefit of the Company and
for good and valuable consideration, the receipt of which is hereby
acknowledged, that, during the period beginning on the date hereof and ending on
Februrary 5, 2017 (the “Lockup Period”), the undersigned will not, directly or
indirectly, (i) offer, sell, offer to sell, contract to sell, hedge, pledge,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future), any securities of the Company (the “Shares”),
beneficially owned, within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by the undersigned as set
forth on Schedule A or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Shares, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of any Shares (each of the foregoing, a “Prohibited Sale”).  For avoidance of
doubt, this Letter Agreement shall apply to only those Shares owned by the
undersigned as set forth on Schedule A.


2.        Permitted Transfers. Notwithstanding the foregoing, the undersigned
(and any transferee of the undersigned) may transfer any Shares: (i) as a bona
fide gift or gifts, provided that prior to such transfer the donee or donees
thereof agree in writing to be bound by the restrictions set forth herein, (ii)
to any trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, provided that prior to such transfer a duly authorized
officer, representative or trustee of such organization agrees in writing to be
bound by the restrictions set forth herein or (iv) if such transfer occurs by
operation of law, such as rules of descent and distribution, statutes governing
the effects of a merger or a qualified domestic order, provided that prior to
such transfer the transferee executes an agreement stating that the transferee
is receiving and holding Shares subject to the provisions of this Letter
Agreement. For purposes hereof, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin.  In addition,
the foregoing shall not prohibit privately negotiated transactions, provided the
transferees agree, in writing, to be bound to the terms of this Letter Agreement
for the balance of the Lockup Period.


3.        Lockup Legend.  Any Shares of the undersigned shall contain a
restrictive “lock-up” legend governed by the terms of this Letter Agreement.


4.        Governing Law.  This Letter Agreement shall be governed by and
construed in accordance with the laws of the New York.


5.        Miscellaneous.  This Letter Agreement will become a binding agreement
among the undersigned as of the date hereof.  This Letter Agreement (and the
agreements reflected herein) may be terminated by the mutual agreement of the
Company and the undersigned, and if not sooner terminated, will terminate upon
the expiration date of the Lockup Period. This Letter Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Letter Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.


[SIGNATURE PAGES FOLLOW]
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
 
Name:  _______________
 
 
Accepted and Agreed to:


Bitcoin Shop, Inc.


By:  _______________
        Name:  _______________
        Title:  _______________



 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Certificate Number
Shares of Common Stock
       
Total Shares
 

 